       Case 4:20-cv-08722-HSG Document 27 Filed 03/22/21 Page 1 of 2



 1
     Jonathan A. Stieglitz, Esq.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6
     Attorney for Plaintiff
 7   ELI ALON
 8

 9
                       UNITED STATES DISTRICT COURT
10
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   ELI ALON                                   Case No.: 4:20-cv-08722-HSG
13                            Plaintiff,        Judge Haywood S. Gilliam Jr.
14            -against-                         ORDER TO EXTEND TIME FOR
                                                PLAINTIFF TO RESPOND TO
15   EXPERIAN INFORMATION                       DEFENDANTS BANK OF
     SOLUTIONS, INC. et al.                     AMERICA, N.A.’S MOTION TO
16                                              DISMISS
                              Defendant(s).
17                                            Current Deadline: March 19, 2021
                                                Extended Deadline: April 9, 2021
18

19

20

21

22         IT IS HEREBY ORDERED that, pursuant to the Stipulation to extend time
23   for Plaintiff to respond to Defendant, Bank of America, N.A., (“BANA”), Motion
24
     to Dismiss, made by and between the Parties and for good cause shown:
25

26         Plaintiff’s responsive pleading deadline is extended (21) days from
27         March 19,2021 to April 9, 2021.
28
      Case 4:20-cv-08722-HSG Document 27 Filed 03/22/21 Page 2 of 2



 1        IT IS SO ORDERED.
 2

 3

 4     3/22/2021
     ______________                   ____________________________
     DATE:                            HON. HAYWOOD S. GILLIAM JR.
 5                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
